DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,425,751. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions require switching between charging a battery or operating stimulation electronics by selecting a parallel or series tank circuit.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is a method claim that incorporates the structure of a microphone for receiving sound signals. First, as noted in MPEP §2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).” The claiming of the apparatus here is not clearly tied to the function of the method of Claim 1 or 2 since the method does not recite the use of sound signals for any particular purpose. The metes and bounds of the claim are unclear.
Likewise, Claim 4 recites receiving audible sounds by the microphone and converting the sounds into stimulation signals. However, this is not clearly tied to the steps of Claim 1 wherein capacitor/inductor combinations are switched into different configurations to either provide battery recharging or a signal to device electronics. It is unclear how the structure and function of Claim 4 is incorporated into the method of Claim 1, These are stand-alone components not clearly integrated into the overall method of Claim 1. The metes and bounds of the claim are unclear.
Lastly, Claim 9 includes a transformer but dos not associate any function to this transformer or assign any steps to be performed by this transformer within the method 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grevious et al. (2010/0106223).
Regarding Claims 1, 11, 16 and 20, Grevious discloses a circuit for providing power to a medical device, the circuit having an inductor 176a and capacitors 156a (C1), 157a(C2) and 158a(C3), see Fig. 5A. Grevious also discloses a switch 161 that can selectively switch in a single capacitor (such as C1, which would make a series tank circuit) or can selectively switch in a combination of multiple capacitors (C1-C3) making a parallel tank circuit (par. [0101]-[0106]). Grevious discloses that the selective switching is to change resonant frequencies of an antenna to selectively switch between a battery recharge mode and a communication mode (par. [0107]). Grevious is silent regarding utilizing a series tank circuit for a recharge mode and a parallel tank circuit for connecting to stimulation device electronics as claimed.
However, the Examiner notes Grevious discloses that selection of the particular capacitor/inductor configuration is dependent on the frequency which recharging energy and communication signals are being applied and that the capacitor values are selectively chosen to accommodate and match those frequencies. Therefore, on the one hand, it would have been obvious for on of ordinary skill in the art before the effective filing date of the claimed invention to try and use a single capacitor in series with an inductor to provide recharge energy and multiple capacitors in parallel with a inductor to provide medical device functions such as data communication, since Grevious has provided a finite number of identified/predictable solutions, each with a reasonable expectation of success in providing either recharge energy to a device or to operate a device in another mode, such as a communication mode.

Therefore, the Examiner contends it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Grevious to have a series tank circuit to charge a battery and a parallel tank circuit to provide medical device communication, since Grevious discloses the same function of switching between different capacitive and inductive combinations to provide either device charging or device communication, and selecting the appropriate inductance and capacitance configuration and values is a routine optimization procedure that is only dependent on the frequencies desired to provide said functions. Any of the combinations possible within the scope of the Grevious reference would 
In regards to Claim 2, Grevious discloses the medical device can be a cochlear implant (par. [0003]).

Claims 5-7, 12-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grevious et al. (2010/0106223) in view of Tourrel et al. (2016/0136426). 
In regards to Claims 5, 7, 12, 14, 17 and 18, Grevious discloses providing recharging of a battery when it is determined that the battery is in need of recharging (potentially below n operative condition) but fails to explicitly disclose how the determination of battery level is made. However, in the same field of endeavor of cochlear implants, Tourrel discloses incorporating electronic circuitry into the cochlear device that can monitor when a battery charge level falls below a threshold, for the purpose of automatically initiating a charging session for the rechargeable battery (par. [0039]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Grevious reference to include circuitry for monitoring the charge level of a battery, as taught and suggested by Tourrel, for the purpose of providing automatic recharging of the device when a battery level is below an acceptable value.
In regards to Claims 6 and 13, the combination of Grevious and Tourrel disclose entering a recharge mode when a battery is below a predetermined threshold. Conversely, when the battery is above the threshold, the switching mechanism of Grevious is set for a communication mode by tuning to a different frequency, thus preventing recharge energy from being received.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grevious et al. (2010/0106223) in view of Gibson (2004/0260361). Grevious discloses the disclosed circuitry can be used in a cochlear implant but does not disclose the details of structure associated with cochlear implants. However, Gibson cochlear implants contain a microphone 118 for detecting sounds; a speech processor for receiving the sounds detected form the microphone (par. [0031]) wherein the speech processor converts the received sounds to electrical stimulation that is then applied to the cochlea for the purpose of promoting hearing in patients with hearing impairment (par. [0031]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Grevious reference to include a microphone and speech processor, as taught and suggested by Gibson, for the purpose of providing stimulation to a patient’s cochlea to promote hearing function in a patient..

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grevious et al. (2010/0106223) in view of Crawford et al. (2010/0046778). Grevious discloses all of the claimed invention except for a transformer. However, Crawford discloses utilizing a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grevious et al. (2010/0106223) in view of Gord et al. (2005/0085873). Grevious discloses utilizing a switch 161 to either provide power to an implantable device to recharge and implantable device battery when the need to do so is determined such that the transferred power to the implant can selectively be applied to the rechargeable battery or to the stimulation electronics (par. [0107]). Grevious states that switch 161 “may be a low impedance switch or any other circuit capable of selectively coupling modulation circuit 75 to one or more circuit nodes” (par. [0104]) but is silent regarding the use of a transistor. However, the Examiner notes transistors are commonly employed as low impedance options for charging circuitry, as illustrated by Gord, for the purpose of maintaining low impedance while providing higher voltages needed in data/power transmission (par. [0020]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Grevious reference to include a transistor as the specific switch, as taught and suggested by Gord, for the purpose of providing low-impedance while maintaining high voltages that are needed through data and power transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.